UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     THOMAS J. WALLEN,                               DOCKET NUMBER
                  Appellant,                         DC-0841-15-0167-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: September 2, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           David Steidle, Esquire, Roanoke, Virginia, for the appellant.

           Karla W. Yeakle, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the reconsideration decision of the Office of Personnel Management
     (OPM) denying his application for a deferred retirement annuity under the Civil
     Service Retirement System (CSRS). Generally, we grant petitions such as this


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     one only when: the initial decision contains erroneous findings of material fact;
     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.        Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).            After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2         Effective June 7, 2010, the Patent and Trademark Office (PTO) appointed
     the appellant to a career-conditional GS-11 Patent Examiner position, subject to
     completion of a 1-year probationary period.       Initial Appeal File (IAF), Tab 7
     at 29. The appellant resigned from his position effective May 17, 2011, prior to
     completion of his probationary period. 2      Id. at 32.    On June 25, 2013, the
     appellant applied for a deferred retirement annuity under CSRS. Id. at 40-41. On
     his application, he indicated that he had prior Federal service in 1969 and from




     2
       According to the appellant, PTO notified him on May 17, 2011, that he would be
     terminated during his probationary period unless he resigned within 24 hours. IAF,
     Tab 7 at 22.
                                                                                           3

     1977 to 1990 and that he previously had filed an application for a refund of his
     retirement contributions under CSRS. 3 Id. at 41.
¶3         In an initial decision dated April 18, 2014, OPM denied the appellant’s
     application for a deferred retirement annuity under CSRS because he was not
     “covered under CSRS for at least one year ou[t] of the last two years preceding
     [his] final separation.”   Id. at 37.   On May 17, 2014, the appellant requested
     reconsideration of OPM’s initial decision, id. at 8-9, and, on May 29, 2014, he
     submitted a supplemental pleading, id. at 21‑28.            In an October 21, 2014
     reconsideration decision, OPM affirmed its initial decision.         Id. at 5-7.   OPM
     explained that the initial decision correctly determined that the appellant was
     ineligible for a deferred retirement annuity because he had not served in a
     position covered by CSRS for at least 1 year out of his final 2 years of service
     prior to separation.    Id. at 6.   OPM further found that the appellant was not
     entitled to an annuity because he had received a refund of his retirement
     deductions and, moreover, that he was ineligible to make a redeposit of his
     refunded retirement deductions because he was not currently employed in a
     Federal position. Id.
¶4         On November 18, 2014, the appellant appealed OPM’s reconsideration
     decision to the Board. 4 IAF, Tab 1. In his closing brief, the appellant argued that
     OPM erred by finding that he did not serve 1 year out of his final 2 years of


     3
       The appellant’s individual retirement record reflects that the Department of the Navy
     employed him in a civil service position from June 19 to September 19, 1969, and again
     from August 15, 1977, to August 26, 1978. IAF, Tab 7 at 47-48. From August 27,
     1978, through December 7, 1985, PTO employed the appellant as a Patent Examiner.
     Id. at 45 ‑ 56. From December 8, 1985, until his resignation effective December 14,
     1990, the appellant was employed by the Department of Agriculture. Id. at 44. In
     December 1990, the appellant requested a refund of his retirement deductions. Id.
     at 49.
     4
       Although the appellant initially requested a hearing, he subsequently waived his right
     to one, and the parties agreed to a decision based on the written record. IAF, Tab 1
     at 1, Tab 9 at 1.
                                                                                       4

     service in a position covered by CSRS and that he did not have the right to
     redeposit his refunded retirement deductions. IAF, Tab 10 at 12‑24. He further
     argued, for the first time, that the deadline for making a redeposit of his
     withdrawn retirement contributions should be waived because he received
     misinformation from PTO regarding the requirement to make a redeposit in order
     to claim retirement credit for his prior service, thereby depriving him of his
     entitlement to a deferred retirement annuity. Id. at 25-30. The administrative
     judge provided the appellant notice of his burden of proof to establish that the
     redeposit deadline should be waived and reopened the record to afford him an
     opportunity to respond. IAF, Tab 11‑12, 16 at 1-2. The appellant submitted a
     response. IAF, Tab 17.
¶5        In an initial decision based on the written record, the administrative judge
     affirmed OPM’s reconsideration decision.      IAF, Tab 18, Initial Decision (ID).
     Although the administrative judge found that OPM incorrectly determined that
     the appellant did not meet the eligibility requirements for a deferred retirement
     annuity under CSRS, he concluded that OPM correctly determined that the
     appellant was not entitled to the benefit.        ID at 4-11.     Specifically, the
     administrative judge found that the appellant received a refund of his retirement
     deductions after he left Federal service in 1990, thereby voiding his annuity
     rights, and that he did not make the requisite redeposit during his subsequent
     period of Federal employment. Id. The administrative judge also found that the
     appellant was not entitled to a waiver of the deadline for making a redeposit.
     ID at 12‑14.
¶6        The appellant has filed a petition for review of the initial decision, OPM has
     responded in opposition to the petition for review, and the appellant has replied to
     OPM’s opposition. Petition for Review (PFR) File, Tabs 1, 4‑5.
                                                                                      5

     The administrative judge correctly determined that the appellant met the
     eligibility criteria for a retirement annuity under CSRS.
¶7         Eligibility for retirement benefits under CSRS generally requires that the
     employee demonstrate that he has completed:        (1) at least 5 years of civilian
     service; and (2) at least 1 year of creditable civilian service covered by CSRS
     within the last 2 years prior to “any separation from service.”           5 U.S.C.
     § 8333(a)-(b); Carreon v. Office of Personnel Management, 321 F.3d 1128, 1130
     (Fed. Cir. 2003). The administrative judge found that the appellant met the first
     requirement because he completed more than 13 years of creditable service during
     his continuous employment from August 1977 through December 1990. ID at 5;
     IAF, Tab 7 at 44-48.     He also determined that the appellant met the second
     requirement because he completed at least 1 year of creditable civilian service in
     a position covered by CSRS within the last 2 years before his separation from
     service in December 1990. ID at 5-6. Thus, although the appellant did not meet
     the eligibility requirements as to his most recent separation in 2011, the
     administrative judge found that he did meet the eligibility requirements and was
     eligible for a retirement annuity based on his separation occurring in 1990.
     ID at 7 n.n. 5, 11.
¶8         The parties do not challenge these findings on review, and we discern no
     basis to disturb them.   PFR File, Tabs 1, 4-5.     Therefore, we agree with the
     administrative judge that, contrary to the finding in OPM’s reconsideration
     decision, the appellant meets the eligibility criteria for a deferred retirement
     annuity under CSRS based on his separation from service in 1990. ID at 4-7.
     The administrative judge correctly determined that the appellant was not entitled
     to a deferred retirement annuity.
¶9         Although the appellant was eligible for a deferred retirement annuity, the
     administrative judge agreed with OPM’s alternate finding that the appellant
     was not entitled to an annuity because he received a refund of his retirement
     deductions and did not make the requisite redeposit during his subsequent period
     of Federal employment from 2010 to 2011.          ID at 7; IAF, Tab 7 at 6.    The
                                                                                         6

      appellant does not dispute these findings on review. PFR File, Tabs 1, 5. He
      argues, however, that the administrative judge erred in finding that he did not
      qualify for an exception to the redeposit requirement. PFR File, Tab 1 at 7-10.
¶10        A former Federal employee may elect to receive a lump-sum refund of his
      previously paid retirement deductions. 5 U.S.C. § 8342(a). Upon receipt of that
      payment, the employee “voids all annuity rights . . . based on the service on
      which the lump-sum credit is based, until the employee . . . is reemployed in the
      service.” Id. Under 5 U.S.C. § 8334(d)(1), the loss of annuity rights may be
      cured by an employee’s redeposit of the lump-sum payment with interest.
      Carreon, 321 F.3d    at 1130-31;      Sanchez    v.   Office    of      Personnel
      Management,     47 M.S.P.R.   343,     346‑47   (1991).    In   addition,    5 U.S.C.
      § 8334(d)(2)(B), as implemented by 5 C.F.R. § 831.303(c)(1), allows certain
      employees, who are otherwise eligible to receive a nondisability annuity under
      CSRS, to receive credit for a period of refunded service without making the
      redeposit.   In such a case, the employee will receive an annuity at a reduced
      rate. 5 U.S.C. § 8334(d)(2)(B); 5 C.F.R. § 831.303(c)(2). This exception to the
      redeposit requirement is available only to: (1) employees “whose retirement is
      based on a separation occurring before October 28, 2009, and who [have] not
      completed payment of a redeposit for refunded deductions based on a period of
      service that ended before October 1, 1990 . . . provided the nondisability annuity
      commences after December 1, 1990”; and (2) employees “whose retirement is
      based on a separation on or after October 28, 2009, and who [have] not completed
      payment of a redeposit for refunded deductions based on a period of service that
      ended before March 1, 1991.”         5 C.F.R. § 831.303(c)(1)(i)‑(ii); see 5 U.S.C.
      § 8334(d)(2)(A)(i); see also National Defense Authorization Act for Fiscal Year
      2010 (NDAA), Pub. L. No. 111-84, § 1902, 123 Stat. 2190, 2615‑2616 (2009)
      (amending 5 U.S.C. § 8334(d)(2)(A)(i) by replacing “October 1, 1990” with
      “March 1, 1991” effective October 28, 2009).
                                                                                        7

¶11        The administrative judge found that this exception to the redeposit
      requirement did not apply to the appellant because his retirement was based on
      his December 14, 1990 separation, i.e., a separation occurring before October 28,
      2009, and the period of service for which he received a refund ended on
      December 14, 1990, several      weeks    after   the   October 1,   1990   deadline.
      ID at 9-10.   Regarding the appellant’s argument that he qualified for the
      exception because his December 14, 1990 separation occurred before the
      amended deadline date of March 1, 1991, the administrative judge explained that
      the March 1, 1991 deadline in 5 C.F.R. § 831.303(c)(1)(ii) and 5 U.S.C.
      § 8334(d)(2)(A)(i) applied only to employees whose entitlement to an annuity
      was “based on a separation from service” occurring on or after October 28, 2009.
      ID at 10-11 (quoting NDAA, § 1902(b), 123 Stat. at 2615‑2616).         Because the
      appellant’s entitlement to an annuity was based on his separation from service on
      December 14, 1990, the administrative judge concluded that the 2009 amendment
      did not affect the appellant’s rights under section 8334(d).    ID at 10-11.    The
      administrative judge further found that the appellant was not entitled to an
      annuity “based on his separation from service” in 2011 because he did meet the
      eligibility requirements of 5 U.S.C. § 8333 for his period of reemployment ending
      in 2011 but had not redeposited his withdrawn retirement contributions while
      reemployed. Id.
¶12        On review, the appellant argues that the administrative judge erred by
      relying on 5 C.F.R. § 831.303(c) in interpreting 5 U.S.C. § 8334(d)(2)(A)(i)
      because the regulation “did not exist in its current form when appellant separated
      in 2011.” PFR File, Tab 1 at 8-9. Thus, he contends that the Board should defer
      to his “equally valid interpretation” of the statute, which is that the 2009
      amendment (replacing the October 1, 1990 deadline for qualifying separations
      with a March 1, 1991 deadline) applies to “any individual that separated on or
      after the enactment of the Act,” regardless of whether the service immediately
                                                                                             8

      preceding that separation meets the eligibility requirements for an annuity under
      CSRS. Id. at 9 (emphasis in original).
¶13         The appellant is correct that, at the time of his separation in 2011,
      section 831.303(c) did not appear in its current form. See 5 C.F.R. § 831.303(c)
      (2011); see also 79 Fed. Reg. 46,618 (Aug. 8, 2014) (subsequently codified
      at 5 C.F.R. § 831.303(c)). However, the language of the statute itself is clear
      without reference to the regulations, and we find no support for the appellant’s
      proffered interpretation of the 2009 amendment.          As the administrative judge
      correctly   explained,     the    NDAA       for    Fiscal    Year    2010     amended
      section 8334(d)(2)(A)(i) by extending the deadline for a qualifying separation
      from October 1, 1990, to March 1, 1991, and provided that the amendment “shall
      be effective with respect to any annuity, entitlement to which is based on a
      separation from service occurring on or after the date of enactment of this Act
      [October 28, 2009].” 5       NDAA, § 1902(b), 123 Stat. at 2615‑2616.               The
      appellant’s interpretation of the amendment is inconsistent with the plain
      language of the NDAA, which clearly states that the amendment applies only to
      those whose entitlement to an annuity is based on a separation occurring on or
      after October 28, 2009, not to those who merely separate after that date.             Id.
      Further, an employee must have at least 1 year of creditable service in a position
      covered by CSRS within the last 2 years preceding the separation in order to be
      “eligible for an annuity . . . based on the separation.” 5 U.S.C. § 8333(b). Thus,
      we agree with the administrative judge that the appellant could only base his
      entitlement to a retirement annuity under CSRS on his separation from service in

      5
        Although the applicability provision of the 2009 amendment was not codified into the
      text of the section 8334(c), it is codified in the notes of section 8334. 5 U.S.C. § 8334
      note. The Board and its reviewing court, without reservation, have applied laws that
      have been codified in the notes of the U.S. Code. See, e.g., Brooks v. Department of
      Homeland Security, 95 M.S.P.R. 464, ¶ 15 (2004). Moreover, while the U.S. Code is
      prima facie evidence of the laws contained therein, the Code cannot prevail over the
      Statutes at Large when the two are inconsistent. Id. (citing United States v. Welden,
      377 U.S. 95, 98 n.4 (1964)).
                                                                                          9

      December 1990, and not on his separation in 2011, because he did not have 1 year
      of creditable service in a covered position within the last 2 years preceding his
      2011 separation. ID at 6-7; see 5 U.S.C. § 8333(b).
¶14        In sum, we find that the administrative judge correctly interpreted amended
      section 8334(d)(2)(A), and we discern no basis to disturb the administrative
      judge’s finding that the appellant is not entitled to receive a reduced annuity in
      lieu of making a redeposit pursuant to section 8334(d)(2)(A).
      The administrative judge correctly determined that the appellant is not entitled to
      a waiver of the deadline to redeposit his refunded retirement deductions.
¶15        As stated above, an employee who receives a lump-sum refund of his
      previously paid retirement deductions voids his annuity rights.             5 U.S.C.
      § 8342(a). An employee who received a refund pursuant to 5 U.S.C. § 8342 may,
      however, be allowed credit for his prior service under 5 U.S.C. § 8334(d)(1) if,
      “[w]hile subsequently reemployed in a covered position,” he redeposits the
      amount received, with interest.          Carreon, 321 F.3d at 1130-31; Sanchez,
      47 M.S.P.R. at 346‑47. Here, the appellant could have, but did not, redeposit his
      withdrawn retirement contributions, with interest, while reemployed in a covered
      position, prior to his resignation on May 17, 2011. IAF, Tab 7 at 32. Because the
      appellant is no longer employed in a covered position, OPM cannot accept his
      request to redeposit the withdrawn funds or grant him a deferred annuity.
      See 5 U.S.C.   § 8334(d)(1)   (stating    that   an   “employee,”   as   defined   by
      section 8331(1), who has received a refund of retirement deductions may deposit
      the amount received, with interest, in order to receive credit for the period of
      service covered by the refund). The appellant argues, however, that the deadline
      for making a redeposit, i.e., his last day of employment on May 17, 2011, should
      be waived.
¶16        As the administrative judge correctly explained below, the Board recognizes
      three bases for waiving a filing deadline prescribed by statute or regulation:
      (1) the statute or regulation expressly provides for a waiver under specified
                                                                                        10

      circumstances; (2) an agency’s affirmative misconduct precludes enforcement of
      the deadline under the doctrine of equitable estoppel; and (3) an agency’s failure
      to provide a notice of rights of the applicable filing deadline, where such notice is
      required by statute or regulation, warrants a waiver of the deadline. IAF, Tab 15
      at 11-12; Perez Peraza v. Office of Personnel Management, 114 M.S.P.R. 457, ¶ 7
      (2010). In the initial decision, the administrative judge found that the appellant
      had failed to establish any basis for waiver of the redeposit deadline.           ID
      at 12-14. Specifically, he determined that the relevant statutes and regulations
      did not provide for a waiver under specified circumstances and that the appellant
      failed to allege that the agency had a statutory or regulatory obligation to provide
      him with notice pertaining to the redeposit deadline.       ID at 12.    Further, he
      determined that the appellant’s allegations that PTO misinformed him regarding
      the redeposit requirement and, in 2010, improperly appointed him as a “career
      conditional, with no annuity rights” did not establish that the redeposit deadline
      should be waived under the doctrine of equitable estoppel. ID at 13-14.
¶17         On review, the appellant has not challenged the administrative judge’s
      finding that the first potential basis for waiver does not apply, and we discern no
      reason to disturb this finding. ID at 12. However, the appellant argues that the
      administrative judge erred in finding that bases (2) and (3) did not warrant waiver
      of the filing deadline for making a redeposit. PFR File, Tab 1 at 10-18.
¶18         To prevail on an equitable estoppel claim, the appellant must demonstrate
      by preponderant evidence that:      (1) he reasonably relied on the information
      provided by the Government officials; and (2) the actions of the relevant
      government      officials   constituted     “affirmative    misconduct.”       Perez
      Peraza, 114 M.S.P.R. 457, ¶¶ 9, 14. The unintentional, negligent provision of
      misinformation, however, does not constitute affirmative misconduct. Id., ¶ 10;
      Nunes v. Office of Personnel Management, 111 M.S.P.R. 221, ¶ 19 (2009). Here,
      the appellant argues on review, as he did below, that the deadline for making a
      redeposit of his refunded retirement deductions should be waived because he
                                                                                          11

      reasonably and detrimentally relied on misinformation provided by PTO.
      PFR File, Tab 1 at 13‑15. Specifically, the appellant argues that PTO provided
      him an employee handbook, which “undeniably states that a rehired employee
      who left service prior to March 1, 1991, would be paid an annuity regardless of
      whether [he] completed a redeposit.” Id.; IAF, Tab 10 at 34. He further argues
      that “PTO must be assigned full knowledge of the contents of the handbook,” and,
      therefore, “[i]t speaks for itself that the PTO knew, or certainly should have
      known, the handbook was at a minimum incomplete and . . . inaccurate when
      applied to the Appellant’s situation.” PFR File, Tab 1 at 14.
¶19          Although PTO may have been negligent in providing the appellant a
      document containing incomplete or inaccurate information, we are not persuaded
      by the appellant’s bare assertions that PTO officials knew or should have known
      that the information in the handbook was incorrect.         Absent any, much less
      preponderant,    evidence    that   PTO   officials   knowingly    and   intentionally
      misinformed the appellant, we discern no basis to disturb the administrative
      judge’s finding that the appellant failed to establish that PTO officials engaged in
      affirmative misconduct. ID at 10‑11; see Nunes, 111 M.S.P.R. 221, ¶ 19 (stating
      that   the   unintentional   provision    of   misinformation     does not   constitute
      affirmative misconduct).
¶20          The appellant further argues that he is entitled to a waiver on the basis of
      equitable estoppel because PTO “reinstated him in 2011 as a career conditional
      employee” rather than reinstating him as a former career employee with tenure
      status, in violation of 5 C.F.R. § 315.201(c)(4). PFR File, Tab 1 at 10-11, 15-17.
      He argues that the administrative judge erred in finding that this allegation was
      irrelevant to the estoppel issue because “[v]iolation of the law is always
      affirmative misconduct.”      Id. at 10; ID at 13.    Moreover, he argues, PTO’s
      violation of section 315.201(c)(4) “affirmatively precluded him from receiving
      any benefit counseling.” PFR File, Tab 1 at 10.
                                                                                           12

¶21        Pursuant to 5 C.F.R. § 315.401, “an agency may appoint by reinstatement to
      a competitive service position a person who previously was employed under
      career or career-conditional appointment (or equivalent).” 5 C.F.R. § 315 .401(a)
      (emphasis added). Such appointments are exempt from the 1-year probationary
      period if     the individual previously satisfied that requirement.             5 C.F.R.
      § 315.201(c)(4). Although it appears that the appellant may have been eligible
      for a reinstatement appointment under 5 C.F.R. § 315.401, appointment under the
      section is permissive, rather than mandatory, and it does not appear from the
      evidence in the record that he was actually appointed under that legal authority.
      IAF, Tab 7 at 29-32.      To the contrary, the letter confirming the appellant’s
      appointment stated that he was required to complete a 1-year probationary period.
      Id. at 29. Thus, we find no merit to the appellant’s argument that PTO violated a
      regulation, and we agree with the administrative judge that the appellant has
      failed to establish any affirmative misconduct on the part of PTO as to warrant
      the application of equitable estoppel.
¶22        Regarding the third potential basis for waiving a statutory or regulatory
      deadline, the appellant argues that PTO had an obligation to provide him with
      benefit counseling and notice of the redeposit deadline pursuant to the “OPM
      regulation”    in   the   “CSRS   Handbook,”      which   sets   forth     an   agency’s
      responsibilities when an employee, who is not entitled to an immediate annuity,
      separates from service. PFR File, Tab 1 at 12-13. Contrary to the appellant’s
      contention, however, the guidelines set forth in OPM’s CSRS and Federal
      Employees’     Retirement    System      (FERS)   Handbook       are not    regulations.
      See Roman v. Central Intelligence Agency, 297 F.3d 1363, 1368‑69 (Fed. Cir.
      2002) (referring to OPM’s CSRS and FERS Handbook for Personnel and Payroll
      Offices as “an internal handbook,” which, unlike a regulation, was not
      “promulgated pursuant to statutory authority and following formal notice and
      comment proceedings”). Thus, PTO’s failure to provide the appellant with notice
                                                                                       13

      of his rights and the applicable filing deadline pursuant to guidelines in the
      CSRS/FERS Handbook provides no basis for waiver of a statutory filing deadline.
¶23        Accordingly, we affirm the initial decision.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
      Dec. 27, 2012).     You may read this law as well as other sections of the
      United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
      Additional        information      is      available       at      the      court’s
      website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
      for Pro Se Petitioners and appellants,” which is contained within the
      court’s Rules of Practice, and Forms 5, 6, and 11.
            If you are interested in securing pro bono representation for an appeal to
      the U.S. Court of Appeals for the Federal Circuit, you may visit our website
                                                                                14

at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            Jennifer Everling
                                            Acting Clerk of the Board
Washington, D.C.